Citation Nr: 0913912	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, 
including as secondary to herbicide exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to February 12, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was before the Board in 
January 2008 when it was remanded for additional development.


FINDINGS OF FACT

1.  In the Board's January 2008 Remand, and in correspondence 
from the Appeals Management Center (AMC) in Washington, DC, 
dated in March 2008 further specific evidence considered 
essential for a proper determination on the matter of service 
connection for chloracne was sought from the appellant; he 
was advised of 38 C.F.R. § 3.158(a), and has failed to 
respond within a year of the request.

2.  Prior to November 17, 2006, the Veteran's only service-
connected disability was PTSD, rated 50 percent, which was 
not shown to be of such nature and severity as to preclude 
him from obtaining or maintaining substantially gainful 
employment.

3.  Beginning November 17, 2006, and prior to February 12, 
2007, the Veteran's service connected disabilities were post-
traumatic stress disorder (PTSD), rated 50 percent, and 
diabetes mellitus, rated 20 percent, for a combined rating of 
60 percent; these disabilities were not shown to be of such 
nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  By not responding to the requests of the Board and the 
AMC for information and evidence necessary to make a decision 
on the merits of his appeal within one year, the appellant 
has abandoned his claim of service connection for chloracne.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.158 (2008).

2.  Prior to February 12, 2007, the schedular requirements 
for TDIU were not met, and TDIU was not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims decided herein prior to the 
initial adjudication of those claims.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). May 2004 and August 2004 
letters from the RO explained what the evidence needed to 
show to substantiate the service connection claim.  An August 
2005 letter from the RO explained what the evidence needed to 
show to substantiate the TDIU claim.  These letters also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the Veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  Furthermore, in an April 2006 
Statement of the Case (SOC) and a May 2006 Supplemental SOC 
(SSOC), he was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He had ample time to respond to these 
letters or supplement the record.  Thereafter, the claim was 
readjudicated.  See January 2009 SSOC.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records as well as records of his 
post-service medical treatment.  The RO arranged for a VA 
examination in March 2006.  As explained below, further 
pertinent evidence appears to be outstanding.  However, such 
evidence may not be obtained without the Veteran's 
cooperation.  (VA attempted further development, and 
initiated such by requesting records or a release from the 
Veteran for additional private treatment records.  However, 
neither the Veteran nor his representative responded to such 
inquiry within one year, and further development could not 
proceed without their cooperation.)  Given the circumstances, 
VA has met its assistance obligations.  No further assistance 
is required.  Accordingly, the Board will address the merits 
of the claims.

B.	Legal Criteria, Factual Background, and Analysis

I.  Service Connection

Historically, in January 2008 the Board remanded the 
Veteran's claim of service connection for chloracne to the RO 
with the directive that the RO request from the Veteran an 
authorization form for release of treatment records from Dr. 
C.S. in Austin, Texas.  In this regard, he was to be reminded 
of the provisions of 38 C.F.R. § 3.158(a).

Pursuant to the remand order, the AMC sent the appellant a 
letter in March 2008 which asked him to provide the RO with a 
signed VA Form 21-4142, Authorization and Consent, to enable 
the AMC to obtain his medical records from Dr. C.S..  He was 
also informed that ". .where evidence requested in connection 
with an original claim . . . .is not furnished within 1 year 
of the request, the claim will be considered abandoned. After 
the expiration of 1 year, further action will not be taken 
unless a new claim is received."  The letter was mailed to 
the Veteran's current address of record; the correspondence 
was not returned to the AMC as undeliverable.  In addition, a 
copy of the letter was sent to the appellant's 
representative; this correspondence was not returned to the 
RO as undeliverable.  Neither the appellant nor his 
representative responded within one year of the March 2008 
letter. 

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The facts of this case are clear.  The appellant failed to 
respond within one year to a request for information 
considered essential for the proper adjudication of his 
claim.  The request for information was made at his known 
address.  The controlling regulation in these circumstances, 
38 C.F.R. § 3.158(a), is unambiguous, and mandates that the 
claim will be dismissed.  See also Hyson v. Brown, 5 Vet. 
App. 262 (1993) (while the VA does have a duty to assist the 
appellant in the development of a claim, that duty is not 
limitless).
In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.

II.  TDIU Prior to February 12, 2007

The Veteran alleges that he is entitled to TDIU prior to 
February 12, 2007, because his PTSD had rendered him 
unemployed since 2005.  In an August 2005 VA Form 21-8940, 
Veteran's Application for Increased Compensation Due to 
Unemployability, the Veteran stated that his service-
connected PTSD prevented him from continuing his job with the 
U.S. Postal Service; therefore, he left that job in January 
2005.  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
Veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, at least one 
disability shall be rated at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  As peripheral neuropathy of the lower 
extremities was not service-connected prior to February 12, 
2007, the Board cannot consider the effects such disability 
had on the Veteran's employability.  Moreover, the claims 
file shows that the Veteran  has been treated for numerous 
nonservice-connected disabilities, including Alzheimer's 
dementia, coronary artery disease, hearing loss disability 
and hypertension.  

Prior to February 12, 2007 and beginning November 17, 2006, 
the Veteran's service connected disabilities were PTSD, rated 
50 percent disabling, and diabetes mellitus, rated 20 percent 
disabling, for a combined rating of 60 percent.  Prior to 
November 17, 2006, his only service-connected disability was 
PTSD, rated 50 percent disabling.  Thus, the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were 
not met. 

Under the "subjective standard" of 38 C.F.R. § 4.16(b), the 
Board must determine whether the Veteran was unemployable due 
to his service-connected disabilities regardless of their 
ratings.  The established VA policy is that "all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  Id.  However, in these cases, 
in order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating. 

The Board may not assign an extra-schedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
this section establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  Floyd v. Brown, 9 
Vet. App. 95 (1996).  However, the Board can consider the 
applicability of § 3.321(b)(1) when the issue has been raised 
before the Board.  Id.  Here, the Board finds that the 
evidence fails to show that prior to February 12, 2007, the 
Veteran's service-connected PTSD and/or diabetes mellitus 
were so exceptional or unusual as to warrant referral to the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  The record does not show frequent periods of 
hospitalization or any inpatient treatment for the 
disabilities; and the evidence does not support a finding 
that the Veteran was demonstrably unable to obtain or 
maintain employment due to PTSD and/or diabetes mellitus.  VA 
outpatient treatment records dated in 2006 note that the 
Veteran's diabetes was well controlled with a restricted diet 
and oral hypoglycemic agents; no regulation of activities was 
required.  A March 2006 VA examination report notes the 
Veteran's history or PTSD, Alzheimer's dementia, hypertension 
and coronary artery disease.  After reviewing the claims 
file, the VA examiner stated that the Veteran was not 
employable secondary to his short term memory problems, which 
the examiner attributed to the Veteran's (nonservice-
connected) Alzheimer's dementia (and not his service-
connected PTSD). 

The evidence of record does not show that the Veteran's 
service-connected disorders, alone, prevented him from 
maintaining employment prior to February 12, 2007.  The 
preponderance of the evidence establishes that the Veteran 
was not totally disabled for substantially gainful employment 
due to service-connected disability prior to February 12, 
2007.  Accordingly, the preponderance of the evidence is 
against his claim seeking TDIU prior to that date. 


ORDER

The appeal to establish service connection for chloracne, 
including as secondary to herbicide exposure, is dismissed.

Entitlement to TDIU prior to February 12, 2007, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


